     Law Offices of Steven C. Hathaway                                         Honorable Marc Barreca
 1   3811 Consolidation Avenue                                                              Chapter 7
 2
     Bellingham, WA 98229
     T. (360) 676-0529
 3   F. (360) 676-0067
 4

 5                            UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 6
     IN RE:                              )               Chapter 7 Proceeding
 7
                                         )
 8   JOHN FELIX CASTLEMAN, SR.           )               BK Internal Appeal No. 21-S006
     KIMBERLY KAY CASTLEMAN,             )
 9                     Debtors.          )               District Court Case No. 21-cv-00829-RSL
                                         )
10
                                         )               Bankruptcy Case No. 19-12233- MLB
11                                       )
                                         )               APPELLANT’S DESIGNATION
12                                       )               OF RECORD AND STATEMENT
                                         )               OF ISSUES ON APPEAL FROM
13
                                         )               BANKRUPTCY COURT
14   ____________________________________)

15                                       DESIGNATION OF RECORD
16   DOC DATE               DESCRIPTION OF DOCUMENT
17   1        06/13/2019    Chapter 13 Voluntary Petition.
18   10       06/19/2019    Balance of Schedules.
19   30       09/24/2019    Amended Chapter 13 Plan.
20
     32       09/25/2019    Order Confirming Chapter 13 Plan.
21
     35       01/13/2020    Chapter 13 Trustee's Report of Filed Claims.
22
     44       12/14/2020    Motion for Relief from Stay, 5857 Everson Goshen Rd, Bellingham, WA.
23
     45       12/14/2020    Declaration in Support of Motion for Relief from Stay.
24
     46       01/06/2021    Debtors Response to Motion for Relief from Stay.
25
     47       01/12/2021    Debtor's Motion to Convert Case from Chapter 13 to 7.
26

27   49       01/14/2021    Stipulated ORDER for Relief from Stay Effective April 10, 2021.

28   53       02/05/2021    ORDER Converting Chapter 13 Case to Chapter 7.
                                                                     LAW OFFICES OF STEVEN C. HATHAWAY
     APPELLANT’S DESIGNATION OF RECORD                                      3811 CONSOLIDATION AVENUE
     AND STATEMENT OF ISSUES ON APPEAL                                             BELLINGHAM, WA 98229
     FROM BANKRUPTCY COURT                                                             PHONE(360) 676-0529
                                                                                         FAX (360) 676-0067



         Case 19-12233-MLB       Doc 98     Filed 06/30/21    Ent. 06/30/21 15:50:33         Pg. 1 of 3
     DOC DATE               DESCRIPTION OF DOCUMENT
 1
     61     02/22/2021      Chapter 13 Trustee's Final Report and Account.
 2
     62     02/22/2021      Post Conversion Schedules/Declaration of No Change.
 3
     72     04/20/2021      Motion for authority to value property under Section 348 (f)(1)(B).
 4
     75     05/05/2021      Debtors Response to Trustee's Motion under Section 348 (f)(1)(B).
 5

 6   78     05/07/2021      Reply of Trustee in Support of Section 348 (f)(1)(B) Motion.

 7   80     05/13/2021      Discharge of Debtor.

 8   82     06/04/2021      Memorandum Decision.
 9   86     06/11/2021      Order on Trustee’s Motion.
10   90     06/21/2021      Notice of Appeal and Statement of Election to District Court.
11
     93     06/23/2021      Stipulation for Stay of Order through Completion of Appellate Process.
12
                                         STATEMENT OF ISSUES
13
            1. Does the Debtors home, which vested in them at plan confirmation, become property of
14
     the chapter 7 estate upon conversion?
15
            2. Does property of the estate, as of the petition date, include post-petition appreciation in
16
     the Debtors home?
17

18          3. Is the present value of the Debtors home, including any appreciation between the

19   petition date and the date of conversion, property of the chapter 7 bankruptcy estate?

20

21   Date: 06/30/2021              /s/ Steven Hathaway
                                   Steven Hathaway, WSBA #24971
22
                                   Attorney for Appellant
23

24

25

26

27

28
                                                                        LAW OFFICES OF STEVEN C. HATHAWAY
     APPELLANT’S DESIGNATION OF RECORD                                         3811 CONSOLIDATION AVENUE
     AND STATEMENT OF ISSUES ON APPEAL                                                BELLINGHAM, WA 98229
     FROM BANKRUPTCY COURT                                                                PHONE(360) 676-0529
                                                                                            FAX (360) 676-0067



      Case 19-12233-MLB          Doc 98      Filed 06/30/21     Ent. 06/30/21 15:50:33          Pg. 2 of 3
 1

 2
                                     DECLARATION OF MAILING
     THE UNDERSIGNED CERTIFIES UNDER PENALTY OF PERJURY THAT ON 06/30/2021
 3
     THE UNDERSIGNED CAUSED TO BE DELIVERED EITHER BY FIRST CLASS MAIL,
 4
     LEGAL MESSENGER OR ELECTRONICALLY A COPY OF APPELLANT’S
 5
     DESIGNATION OF RECORD AND STATEMENT OF ISSUES ON APPEAL TO COUNSEL
 6
     FOR THE CHAPTER 7 TRUSTEE.
 7

 8   Date: 06/30/2021              /s/ Steven Hathaway
 9
                                   Steven Hathaway, WSBA #24971
                                   Attorney for Appellant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  LAW OFFICES OF STEVEN C. HATHAWAY
     APPELLANT’S DESIGNATION OF RECORD                                   3811 CONSOLIDATION AVENUE
     AND STATEMENT OF ISSUES ON APPEAL                                          BELLINGHAM, WA 98229
     FROM BANKRUPTCY COURT                                                          PHONE(360) 676-0529
                                                                                      FAX (360) 676-0067



      Case 19-12233-MLB          Doc 98   Filed 06/30/21   Ent. 06/30/21 15:50:33         Pg. 3 of 3
